Exhibit 10.4

Execution

Exhibit H

GUARANTY, SUBORDINATION AND CASH COLLATERAL AGREEMENT

THIS CONTINUING GUARANTY, SUBORDINATION AND CASH COLLATERAL AGREEMENT (this
“Agreement”), dated as of June 1, 2009, is made by ATLAS AMERICA, INC., a
Delaware corporation (the “Guarantor”), in favor of WACHOVIA BANK, NATIONAL
ASSOCIATION, as administrative agent for the Senior Creditors (the
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Senior Creditors have extended credit to Atlas Pipeline Holdings,
L.P., a Delaware limited partnership (the “Borrower”), pursuant to that certain
Revolving Credit Agreement dated as of July 26, 2006, by and among the Borrower,
Atlas Pipeline Partners GP, LLC, a Delaware limited liability company, as a
guarantor, the financial institutions party thereto from time to time as Senior
Creditors, and Wachovia Bank, National Association, in its capacity as the
issuer of certain letters of credit and as the Administrative Agent for the
Senior Creditors thereunder, and amended by that certain First Amendment to
Revolving Credit Agreement (the “First Amendment”) dated of even date herewith
(such Revolving Credit Agreement, as amended by the First Amendment, together
with the exhibits and schedules thereto and all extensions, renewals,
amendments, substitutions and replacements thereto and thereof, is herein
referred to as the “Credit Agreement”);

WHEREAS, the Guarantor owns, directly or indirectly (i) all of the issued and
outstanding limited liability company interests of Atlas Pipeline Holdings GP,
LLC, a Delaware limited liability company, the general partner of the Borrower,
and (ii) approximately 64.4% of the issued and outstanding limited partnership
units of the Borrower;

WHEREAS, as a condition precedent to maintaining credit to the Borrower pursuant
to the Credit Agreement and to the effectiveness of the amendments to the Credit
Agreement set forth in the First Amendment, the Senior Creditors have required
that the Guarantor execute and deliver to the Administrative Agent, for and on
behalf of the Senior Creditors, this Agreement;

WHEREAS, in consideration for the execution of this Agreement, the Borrower will
issue to the Guarantor a promissory note in the form attached as Exhibit A (the
“Guarantee Note”);

WHEREAS, the Guarantor has determined that the execution and delivery of this
Agreement is in furtherance of its organizational purposes and in its best
interest and that it will derive substantial benefit, whether directly or
indirectly, from the execution of this Agreement, having regard for all relevant
facts and circumstances; and

WHEREAS, the Guarantor has agreed to execute and deliver this Agreement to the
Administrative Agent, for the benefit of the Senior Creditors.

NOW THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, and in order to fulfill the requirements of the First
Amendment, the Guarantor agrees, for the benefit of each Senior Creditor, as
follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

SECTION 1.1 Certain Terms. The following capitalized terms when used in this
Agreement, including its preamble and recitals, shall have the following
meanings (such definitions to be equally applicable to the singular and plural
forms thereof):

“Administrative Agent” is defined in the preamble.

“Agreement” is defined in the preamble.

“Borrower” is defined in the first recital.

“Cash Requirement” means, on any day, 102% of the unpaid principal balance of
the Loans on such day.

“Collateral” is defined in Section 5.1.

“Credit Agreement” is defined in the first recital.

“Guarantee Note” is defined in the fourth recital.

“Guaranteed Obligations” is defined in Section 2.1.

“Guarantor” is defined in the preamble.

“Guarantor Material Adverse Effect” shall mean any material and adverse effect
on (i) the assets, liabilities, financial condition, business, operations or
affairs of the Guarantor and its consolidated Subsidiaries, taken as a whole, or
(ii) the ability of the Guarantor and its consolidated Subsidiaries, taken as a
whole, to carry out their business, or (iii) the ability of the Guarantor to
meet its obligations under this Agreement on a timely basis, or (iv) the
Administrative Agent’s or the Senior Creditors’ ability to enforce their rights
and remedies under this Agreement, at law or in equity.

“Insolvency Proceeding” means, with respect to any Person, any voluntary or
involuntary liquidation, dissolution, receivership, conservatorship, assignment
for the benefit of creditors, bankruptcy, reorganization, arrangement or
composition of such Person (whether or not pursuant to bankruptcy, insolvency or
other similar laws) and any other proceeding under laws for the protection of
debtors involving such Person as a debtor. Unless otherwise specified,
“Insolvency Proceeding” means an insolvency proceeding of the Borrower or any
Obligor.

“PIK Interest” means the accrual and capitalization of unpaid interest or
payment in kind with an additional Subordinated Note.

“Requirements Account” is defined in Section 4.4.

“Senior Creditors” means the Administrative Agent, the Lenders, the Issuing Bank
and any other Person to whom Indebtedness is owing.

 

Page 2



--------------------------------------------------------------------------------

“Subordinated Notes” means (a) the note of even date herewith made by Borrower
payable to Guarantor in the original principal amount of $15,000,000, (b) the
Guarantee Note and (c) any PIK Interest paid with respect to the notes in
clauses (a) and (b).

“Subordinated Obligations” means all indebtedness, obligations or liabilities
owed by any Borrower or any Obligor to the Guarantor from time to time,
including without limitation all indebtedness, obligations or liabilities
evidenced by the Subordinated Notes and including all principal, interest
(including any interest accruing after the commencement of any Insolvency
Proceeding), fees, expense reimbursement, indemnities or after amounts of any
type.

“Taxes” is defined in clause (1) of Section 2.8.

“Termination Date” means the 91st day following (or, if, for not less than 91
consecutive days prior to the date on which all Indebtedness has been paid in
cash and satisfied in full, the Indebtedness shall have been fully secured by
Collateral having on each such day a market value in excess of the Indebtedness
outstanding on such day, then the first day following) the earliest date after
the date hereof on which all Indebtedness has been paid in cash and satisfied in
full and Senior Creditors do not have any outstanding commitment (whether or not
conditioned on the satisfaction of any condition precedent) under the Loan
Documents to lend money or otherwise extend credit to Borrower or any Obligor;
provided, however, that this Agreement shall continue to be effective or be
reinstated, as though such payment had not been made, if at any time any payment
of any of the Indebtedness is rescinded or must otherwise be returned by Senior
Creditors in connection with an Insolvency Proceeding involving Borrower or any
Obligor.

“Triggering Event” is defined in Section 4.4.

“UCC” means the Uniform Commercial Code applicable to the creation of the
security interest provided herein, except to the extent that the Uniform
Commercial Code of another jurisdiction is applicable to the perfection and
effected perfection thereof.

SECTION 1.2 Credit Agreement Definitions. Unless otherwise defined herein or the
context otherwise requires, capitalized terms used in this Agreement, including
its preamble and recitals, have the meanings provided in the Credit Agreement.

ARTICLE II

GUARANTY; WAIVERS

SECTION 2.1 Agreement. The Guarantor hereby absolutely, unconditionally, and
irrevocably (1) guarantees the full and punctual payment when due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise, of all Indebtedness (including all indebtedness, obligations and
liabilities of the Borrower or any other Obligor now or hereafter existing under
the Credit Agreement, the Notes or each other Loan Document to which the
Borrower or such other Obligor is or may become a party), whether for principal,
interest, fees, expenses or otherwise (including all such amounts which would
become due but for the operation of the automatic stay under Section 362(a) of
the United States Bankruptcy Code, 11 U.S.C. §362(a), and the operation of
Sections 502(b) and 506(b) of the United States Bankruptcy Code, 11 U.S.C.
§502(b) and §506(b)) (“Guaranteed Obligations”); provided, however, that in no
event shall the Guaranteed Obligations (a) include any additional Loans funded
under the Credit Agreement after the date hereof or any increase in the interest
rate under the Credit Agreement as a result of an amendment to the provisions of
the Credit Agreement or (b) exceed $17,500,000 and (2) indemnifies and holds
harmless each Senior Creditor for any and all out-

 

Page 3



--------------------------------------------------------------------------------

of-pocket costs and expenses (including reasonable attorney’s fees and expenses;
but limited to fees and expenses of one firm of primary counsel and one firm of
local counsel for each jurisdiction applicable thereto for all such Senior
Creditors) for all such Senior Creditors) incurred by such Senior Creditors, as
the case may be, in enforcing any rights under this Agreement. This Agreement
constitutes a guaranty of payment when due and not of collection, and the
Guarantor specifically agrees that it shall not be necessary or required that
any Senior Creditors exercise any right, assert any claim or demand or enforce
any remedy whatsoever against the Borrower or any other Obligor (or any other
Person) before or as a condition to the obligations of the Guarantor hereunder.

SECTION 2.2 Acceleration of Agreement. The Guarantor agrees that, in the event
of the occurrence of any event of the type described in Section 10.01(e), (f) or
(g) of the Credit Agreement, with respect to the Borrower, any other Obligor or
the Guarantor, and if such event shall occur at a time when any of the
Indebtedness may not then be due and payable by the Borrower due to any
automatic stay or other debtor relief laws, the Guarantor will pay to the Senior
Creditors forthwith the full amount which would be payable hereunder by the
Guarantor if all such Indebtedness were then due and payable.

SECTION 2.3 Continuing Unconditional Guaranty. This Agreement shall in all
respects be a continuing, absolute, unconditional and irrevocable guaranty of
payment, and shall remain in full force and effect until all Indebtedness of the
Borrower and each other Obligor has been paid in full and all obligations of the
Guarantor hereunder shall have been paid in full and all Hedging Agreements have
terminated. The Guarantor may not rescind or revoke its obligations hereunder.
The Guarantor guarantees that the Indebtedness of the Borrower and each other
Obligor will be paid strictly in accordance with the terms of the Credit
Agreement and each other Loan Document under which they arise, regardless of any
law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of any Senior Creditor or any holder
of any Note with respect thereto.

SECTION 2.4 Waivers of Rights and Defenses. The guaranty, security interest,
subordination and other obligations, duties and liabilities of the Guarantor
under this Agreement shall be absolute, unconditional and irrevocable
irrespective of: (1) any lack of validity, legality or enforceability of the
Credit Agreement, any Note or any other Loan Document; (2) the failure of any
Senior Creditor or any holder of any Note (a) to assert any claim or demand or
to enforce any right or remedy against the Borrower, any other Obligor or any
other Person (including any other guarantor) under the provisions of the Credit
Agreement, any Note, any other Loan Document or otherwise, or (b) to exercise
any right or remedy against any other guarantor of, or collateral securing, any
Indebtedness of the Borrower or any other Obligor; (3) any change in the time,
manner or place of payment of, or in any other term of, all or any of the
Indebtedness of the Borrower or any other Obligor, or any other extension,
compromise or renewal of any Indebtedness of the Borrower or any other Obligor;
(4) any reduction, limitation, impairment or termination of any Indebtedness of
the Borrower or any other Obligor for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to (and
the Guarantor hereby waives any right to or claim of) any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality, nongenuineness, irregularity, compromise, unenforceability of, or
any other event or occurrence affecting, any Indebtedness of the Borrower, any
other Obligor or otherwise; (5) any amendment to, rescission, waiver, or other
modification of, or any consent to departure from, any of the terms of the
Credit Agreement, any Note or any other Loan Document; (6) any addition,
exchange, release, surrender or non-perfection of any collateral, or any
amendment to or waiver or release or addition of, or consent to departure from,
any other guaranty, held by any Senior Creditor securing any of the Indebtedness
of the Borrower or any other Obligor; (7) the insolvency or bankruptcy of, or
similar event affecting, the Borrower or any other Obligor; or (8) any other
circumstance which might otherwise constitute a defense available to, or a legal
or equitable discharge of, the Borrower, any other Obligor, any surety or any
guarantor (other than the defense that the Guarantor’s liabilities or
obligations shall have been indefeasibly paid in full). The

 

Page 4



--------------------------------------------------------------------------------

Guarantor waives all rights and defenses which may arise with respect to any of
the foregoing, and the Guarantor waives any right to revoke this Agreement with
respect to future Indebtedness; provided, however, that in no event shall
Guarantor waive the defense that its obligations hereunder have been
indefeasibly paid in full. The Guarantor waives all rights or defenses under
common law, in equity, under contract, by statute, or otherwise; provided,
however, that in no event shall Guarantor waive the defense that its obligations
hereunder have been paid or otherwise satisfied.

SECTION 2.5 Reinstatement. The Guarantor agrees that this Agreement shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment (in whole or in part) of any of the Indebtedness is rescinded or
must otherwise be restored by any Senior Creditor, upon any Insolvency
Proceeding involving the Borrower or any other Obligor or otherwise, all as
though such payment had not been made.

SECTION 2.6 Waiver, etc. The Guarantor hereby waives promptness, diligence,
notice of acceptance and any other notice with respect to any of the
Indebtedness of the Borrower or any other Obligor and this Agreement and any
requirement that the Administrative Agent, any other Senior Creditor protect,
secure, perfect or insure any security interest or Lien, or any property subject
thereto, or exhaust any right or take any action against the Borrower, any other
Obligor or any other Person (including any other guarantor) or entity or any
collateral securing the Indebtedness of the Borrower or any other Obligor, as
the case may be.

SECTION 2.7 Waiver of Subrogation. Until the Indebtedness is paid in full and
all Hedging Agreements have terminated, the Guarantor shall not enforce or
exercise any claim or other rights which it may now or hereafter acquire against
the Borrower or any other Obligor that arise from the existence, payment,
performance or enforcement of the Guarantor’s obligations under this Agreement
or any other Loan Document, including any right of subrogation, reimbursement,
exoneration, or indemnification, any right to participate in any claim or remedy
of the Senior Creditors against the Borrower or any other Obligor or any
collateral which the Administrative Agent now has or hereafter acquires, whether
or not such claim, remedy or right arises in equity, or under contract, statute
or common law, including the right to take or receive from the Borrower or any
other Obligor, directly or indirectly, in cash or other property or by set-off
or in any manner, payment or security on account of such claim or other rights.
If any amount shall be paid to the Guarantor in violation of the preceding
sentence, such amount shall be deemed to have been paid to the Guarantor for the
benefit of, and held in trust for, the Senior Creditors, and shall forthwith be
paid to the Senior Creditors to be credited and applied upon the Indebtedness,
whether matured or unmatured. The Guarantor acknowledges that it will receive
direct and indirect benefits from the financing arrangements contemplated by the
Credit Agreement and that the waiver set forth in this Section is knowingly made
in contemplation of such benefits.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Guarantor represents and warrants to the Senior Creditors as of the date
hereof that:

SECTION 3.1 Corporate Existence. The Guarantor: (i) is a corporation duly
organized, formed, legally existing and in good standing under the laws of the
state of Delaware; (ii) has all requisite corporate power, and has all material
governmental licenses, authorizations, consents and approvals necessary to own
its assets and carry on its business as now being or as proposed to be
conducted; and (iii) is qualified to do business in all jurisdictions in which
the nature of the business conducted by it makes such qualification necessary
and where failure so to qualify would have a Guarantor Material Adverse Effect.

 

Page 5



--------------------------------------------------------------------------------

SECTION 3.2 Financial Condition. The audited consolidated balance sheet of the
Guarantor and its consolidated Subsidiaries as at December 31, 2008, the related
consolidated statement of income, shareholders’ equity and cash flow of the
Guarantor and its consolidated Subsidiaries for the fiscal year ended on said
date, heretofore furnished to each of the Senior Creditors, are complete and
correct and fairly present the consolidated financial condition of the Guarantor
and its consolidated Subsidiaries as at said date and the results of its
operations for the fiscal year on said date, all in accordance with GAAP, as
applied on a consistent basis. Except as reflected or referred to in such
financial statements or the unaudited financial statements of the Guarantor as
at March 31, 2009, neither the Guarantor nor any of its consolidated
Subsidiaries has on the date hereof any material Debt, contingent liabilities,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments. Since December 31, 2008,
neither the business nor the Properties of the Guarantor and its consolidated
Subsidiaries, have been materially and adversely affected.

SECTION 3.3 No Breach. Neither the execution and delivery of this Agreement, nor
compliance with the terms and provisions hereof, will conflict with or result in
a breach of, or require any consent which has not been obtained as of the date
hereof under, the respective charter, limited partnership agreement, articles of
incorporation or organization or by-laws of the Guarantor or any of its
Subsidiaries, or any Governmental Requirement, or any agreement or instrument to
which the Guarantor or any of its Subsidiaries is a party or by which it is
bound or to which it or its Properties are subject, or constitute a default
under any such agreement or instrument, or result in the creation or imposition
of any Lien upon any of the revenues or assets of the Guarantor or any of its
Subsidiaries pursuant to the terms of any such agreement or instrument, other
than the Liens created by the Loan Documents.

SECTION 3.4 Authority. The Guarantor has all necessary corporate power and
authority to execute, deliver and perform its obligations under this Agreement;
and the execution, delivery and performance by the Guarantor of this Agreement
have been duly authorized by all necessary organizational action on its part;
and this Agreement constitutes the legal, valid and binding obligations of the
Guarantor, enforceable in accordance with its terms.

SECTION 3.5 Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority or any other Person
are necessary for the execution, delivery or performance by the Guarantor of
this Guaranty or for the validity or enforceability hereof.

SECTION 3.6 Solvency. After giving effect to this Agreement, the Guarantor is
not insolvent as such term is used and defined in the United States Bankruptcy
Code.

ARTICLE IV

COVENANTS

The Guarantor covenants and agrees that, until payment in full of all
Indebtedness and all other amounts payable by the Guarantor hereunder:

SECTION 4.1 Reporting Requirements. The Guarantor shall deliver, or shall cause
to be delivered, to the Administrative Agent (it being agreed that the Guarantor
shall not be obligated to deliver the items specified in Section 4.1(a) or
4.1(b) if such items are included in a public filing with the U.S. Securities
and Exchange Commission on or prior to the date that such items would otherwise
be required to be delivered under this Agreement):

(a) Annual Financial Statements. As soon as available and in any event within
ten (10) days after the Guarantor is required to file the same with the SEC, the
audited consolidated and consolidating statements of income, shareholder’s
equity, changes in financial position and cash flow for the Guarantor and its
consolidated Subsidiaries for such fiscal year, and the related consolidated and
consolidating balance sheets of the Guarantor and its consolidated Subsidiaries
as at the end of such fiscal year, and setting forth in each case in comparative
form the corresponding figures for the preceding fiscal year, and accompanied by
the related opinion of independent public accountants of recognized national
standing acceptable to the Administrative Agent which opinion shall state that
said financial statements fairly present the consolidated and consolidating
financial condition and results of operations of the Guarantor and its
consolidated Subsidiaries as at the end of, and for, such fiscal year and that
such financial statements have been prepared in accordance with GAAP, except for
such changes in such principles with which the independent public accountants
shall have concurred.

 

Page 6



--------------------------------------------------------------------------------

(b) Quarterly Financial Statements. As soon as available and in any event within
ten (10) days after the Guarantor is required to file the same with the SEC, for
of each of the first three fiscal quarterly periods of its fiscal year for the
Guarantor and its consolidated Subsidiaries, consolidated and consolidating
statements of income, shareholders’ equity, changes in financial position and
cash flow of the Guarantor and its consolidated Subsidiaries for such period and
for the period from the beginning of the respective fiscal year to the end of
such period, and the related consolidated and consolidating balance sheets as at
the end of such period, and setting forth in each case in comparative form the
corresponding figures for the corresponding period in the preceding fiscal year,
accompanied by the certificate of a Responsible Officer, which certificate shall
state that said financial statements fairly present the consolidated and
consolidating financial condition and results of operations of the Guarantor and
its consolidated Subsidiaries in accordance with GAAP, as at the end of, and
for, such period (subject to normal year end audit adjustments).

(c) Notice of Default, Etc. Promptly after the Guarantor has actual knowledge
that any Default or Event of Default has occurred, a notice of such Default or
Event of Default, describing the same in reasonable detail and the action the
Borrower, any other Obligor or the Guarantor proposes to take with respect
thereto.

(d) Triggering Event. Contemporaneously with the occurrence thereof, notice of a
Triggering Event.

SECTION 4.2 Maintenance, Etc. The Guarantor shall preserve and maintain its
organization existence and all of its material rights, privileges and
franchises; keep books of record and account in which full, true and correct
entries will be made of all dealings or transactions in relation to its business
and activities; comply with all Governmental Requirements if failure to comply
with such requirements will have a Guarantor Material Adverse Effect; pay and
discharge all taxes, assessments and governmental charges or levies imposed on
it or on its income or profits or on any of its Property prior to the date on
which penalties attach thereto, except for any such tax, assessment, charge or
levy the payment of which is being contested in good faith and by proper
proceedings and against which adequate reserves are being maintained; upon
reasonable notice, permit representatives of the Administrative Agent or any
Senior Creditor, during normal business hours, to examine, copy and make
extracts from its books and records, to inspect its Properties, and to discuss
its business and affairs with its officers, all to the extent reasonably
requested by such Senior Creditor or the Administrative Agent (as the case may
be); and keep, or cause to be kept, insured by financially sound and reputable
insurers all Property of a character usually insured by Persons engaged in the
same or similar business similarly situated against loss or damage of the kinds
and in the amounts customarily insured against by such Persons and carry such
other insurance as is usually carried by such Persons including, without
limitation, environmental risk insurance to the extent reasonably available.

 

Page 7



--------------------------------------------------------------------------------

SECTION 4.3 Maintenance Of Liquidity. Prior to the Termination Date, the
Guarantor shall at all time maintain, free and clear of any Lien of any Person
other than the Administrative Agent, (a) a collected cash balance in a blocked
deposit account maintained with the Administrative Agent, (b) United States
treasury securities maturing within thirteen (13) months or interests in mutual
funds containing only United States treasury securities maturing within thirteen
(13) months, or (c) overnight repurchase obligations for U.S. treasury
securities maturing within 13 months, in any case in a securities account
maintained with the Administrative Agent or an affiliate of the Administrative
Agent, and/or (d) a combination of the foregoing (a), (b) or (c), in each case,
subject to a control agreement in form and substance satisfactory to the
Administrative Agent, equal to or greater than, on each day, the Cash
Requirement on such day. On the date that the Indebtedness, or any part thereof,
is due under the terms of the Credit Agreement (if such Indebtedness, or any
part thereof, shall not have been paid when due), the Administrative Agent is
hereby authorized to convert such cash or cash equivalent to a cash collected
balance and apply such amount to the Indebtedness or part thereof that is due.

SECTION 4.4 Additional Collateral. In the event that the Guarantor shall incur
or otherwise become liable for Debt (excluding any Debt arising out of or
related to this Agreement) in an aggregate amount in excess of $10,000,000 at
any one time outstanding (the “Triggering Event”), the Guarantor shall,
contemporaneously with the incurrence of such Debt, grant to the Administrative
Agent, for the benefit of the Senior Creditors as security for the Guaranteed
Obligations, a perfected first priority (subject only to claims of the
applicable depository or intermediary permitted by the applicable control
agreement) security interest covering such cash and cash equivalent collateral
in an amount equal to the Cash Requirement.

ARTICLE V

SECURITY INTEREST

SECTION 5.1 Springing Security Interest. In order to give effect to the
agreement of Guarantor set forth in Section 4.4 hereof, effective immediately
upon, but not prior to, the Triggering Event, Guarantor hereby pledges, assigns
and transfers to the Administrative Agent, and grants to the Administrative
Agent, for the ratable benefit of the Secured Parties, a security interest in
one or more deposit accounts and/or securities accounts maintained with
Administrative Agent containing an aggregate amount equal to the Cash
Requirement (the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Guaranteed Obligations. On the date that the
Indebtedness, or any part thereof, is due under the terms of the Credit
Agreement (if such Indebtedness, or any part thereof, shall not have been paid
when due), the Administrative Agent is hereby authorized to convert such
Collateral to a cash collected balance and apply such amount to the Indebtedness
or part thereof that is due. In the event that the balance of the Collateral
shall exceed the Cash Requirement, so long as no Default has occurred which is
continuing, upon request by the Guarantor, the Administrative Agent shall
release to the Guarantor the amount of such excess.

SECTION 5.2 Further Assurances. Effective immediately upon a Triggering Event
and until all Guaranteed Obligations are indefeasibly paid in full:

(a) The Guarantor shall maintain the security interest created by this Agreement
as a perfected first priority (subject only to claims of the applicable
depository or intermediary permitted by the applicable control agreement)
security interest in the Collateral and shall defend such security interest
against the claims and demands of all Persons whomsoever.

 

Page 8



--------------------------------------------------------------------------------

(b) At any time and from time to time, upon the request of the Administrative
Agent, and at the sole expense of the Guarantor, the Guarantor shall promptly
and duly give, execute, deliver, indorse, file or record any and all financing
statements, continuation statements, amendments, notices, assignments or other
instruments and take or cause to be taken any and all steps or acts that may be
necessary or advisable or as the Administrative Agent may reasonably request to
create, perfect, establish the priority of, or to preserve the validity,
perfection or priority of, the security agreement granted by this Agreement or
to enable the Administrative Agent to enforce its rights, remedies, powers and
privileges under this Agreement with respect to such security interests or to
otherwise obtain or preserve the full benefits of this Agreement and the rights,
powers and privileges herein granted.

(c) Without limiting the obligations of the Guarantor under Section 5.2(b), upon
the request of the Administrative Agent, the Guarantor shall take or cause to be
taken all actions (other than any actions required to be taken by the
Administrative Agent (whether in its capacity as AdministrativeAgent, deposit
account bank or securities intermediary) or any Senior Creditor) requested by
the Administrative Agent to cause the Administrative Agent to (a) have “control”
(within the meaning of Sections 9-104, 9-105, 9-106, and 9-107 of the UCC) over
the Collateral, including, without limitation, executing and delivering any
agreements, in form and substance satisfactory to the Administrative Agent, with
deposit account banks, securities intermediaries, issuers or other Persons in
order to establish “control,” and (b) if applicable, be a “protected purchaser”
(as defined in Section 8.303 of the UCC).

(d) This Section 5.2 and the obligations imposed on the Guarantor by this
Section 5.2 shall be interpreted as broadly as possible in favor of the
Administrative Agent and the other Senior Creditors in order to effectuate the
purpose and intent of this Agreement.

(e) The Guarantor will not cause or permit any change to be made in its name,
identity, corporate structure or jurisdiction of organization (excluding the
Guarantor’s name change to “Atlas Energy, Inc.”), unless the Guarantor shall
have first (1) notified the Administrative Agent of such change at least five
(5) days prior to the effective date of such change, expressly stating in a
conspicuous manner that the notice contains facts that may require additional
filings of financing statements, and (2) taken all action reasonably requested
by the Administrative Agent for the purpose of maintaining the perfection and
priority of the Administrative Agent’s security interests under this Agreement.

SECTION 5.3 Remedies.

(a) If an Event of Default shall occur and be continuing, the Administrative
Agent, on behalf of the Senior Creditors, may exercise in its discretion, in
addition to all other rights, remedies, powers and privileges granted to them in
this Agreement, the other Loan Documents, and in any other instrument or
agreement securing, evidencing or relating to the Indebtedness, all rights,
remedies, powers and privileges of a secured party under the UCC or any other
applicable law or otherwise available at law or equity. Without limiting the
generality of the foregoing, the Administrative Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon the
Guarantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith convert the Collateral to a cash collected balance and apply such
amount to the Indebtedness or part thereof that is due.

(b) Each and every method of disposition of the Collateral described in this
Agreement shall be effected in a commercially reasonable manner.

 

Page 9



--------------------------------------------------------------------------------

SECTION 5.4 Deficiency. The Guarantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay the Guaranteed Obligations as provided in Section 2.1.

SECTION 5.5 Non-Judicial Enforcement. To the extent permitted by law, the
Administrative Agent may enforce its rights hereunder without prior judicial
process or judicial hearing, and to the extent permitted by law, the Guarantor
expressly waives any and all legal rights which might otherwise require the
Administrative Agent to enforce its rights by judicial process.

SECTION 5.6 Control Agreement. Upon written request by the Guarantor, the
Administrative Agent shall give, or join the Guarantor in giving, instructions
pursuant to any control agreement to release assets from a deposit account or
securities account maintained pursuant to Section 4.3, 5.1 or 5.2 as of any day
to the extent that the aggregate amount maintained pursuant to such Sections
exceeds the Cash Requirement on such day. Except as provided in the immediately
preceding sentence, the Administrative Agent will not give a notice of exclusive
control to the depository or intermediary on any such deposit account or
securities account, nor give instructions regarding delivery of property therein
to the Administrative Agent or any other Person, unless an Event of Default
shall occur and be continuing.

ARTICLE VI

SUBORDINATION

SECTION 6.1 Subordination of Obligations. The Guarantor hereby, expressly and in
all respects, subordinates in right of payment: (a) all Subordinated
Obligations, to (b) the Indebtedness.

SECTION 6.2 Payment Limitations. Prior to the Termination Date, the Guarantor
shall not accept, receive or collect (by set-off or other manner) any payment or
distribution on account of, or ask for, demand or accelerate, directly or
indirectly, any Subordinated Obligation, and neither Borrower nor any Obligor
shall make any such payment, other than PIK Interest.

SECTION 6.3 Subordination of Liens. The Guarantor will not accept or permit to
exist any Lien on any Property of the Borrower or any Obligor to secure the
Suordinated Obligations. Without limiting the foregoing, any Liens at any time
securing the Subordinated Obligations are hereby made, and will at all times
prior to the Termination Date be, subject, subordinate, junior and inferior in
all respects to all Liens securing the Indebtedness.

SECTION 6.4 Assets Wrongly Received. If the Guarantor receives any payment or
distribution of any kind (whether in cash, securities or other property) in
contravention of this Agreement, it shall hold such payment or distribution in
trust for the Senior Creditors, shall segregate the same from all other cash or
assets it holds, and shall immediately deliver the same to the Administrative
Agent in the form received by the Guarantor (together with any necessary
endorsement) to be applied to or, at the Administrative Agent’s option held as
collateral (in the case of non-cash property or securities) for, the payment or
prepayment of the Indebtedness.

SECTION 6.5 Specific Performance. The Administrative Agent is hereby authorized
to demand specific performance of this Agreement at any time when Guarantor
shall have failed to comply with any of the provisions of this Agreement.
Guarantor hereby irrevocably waives any defense based upon the adequacy of a
remedy at law which might be asserted as a bar to such remedy of specific
performance and waives any requirement of the posting of any bond which might
otherwise be required before such remedy of specific performance is granted.

 

Page 10



--------------------------------------------------------------------------------

SECTION 6.6 No Acceleration, Institution of Collection Proceedings or
Interference with Senior Creditors’ Collateral. Prior to the Termination Date,
the Guarantor shall not accelerate or collect or attempt to collect any part of
the Subordinated Obligations — whether through the commencement or joinder of an
action or proceeding (judicial or otherwise) or an Insolvency Proceeding, the
enforcement of any rights against any Property of the Borrower or any Obligor
(including any such enforcement by foreclosure, repossession or sequestration
proceedings), or otherwise — except the foregoing shall not prohibit the
acceleration of the Subordinated Obligations upon the commencement of a
bankruptcy case under the United States Bankruptcy Code against Borrower. In no
event shall the Guarantor contest, in any manner, or bring (or voluntarily join
in) any action or proceeding for the purpose of contesting the creation,
legality, validity, perfection, enforceability, or priority of or seeking to
avoid, any Lien granted to the Administrative Agent to secure the Indebtedness.

SECTION 6.7 Insolvency Proceedings.

(a) Upon the occurrence of any Insolvency Proceeding, then any payment or
distribution of any kind (whether in cash, securities or other property) which
otherwise would be payable or deliverable upon or with respect to the
Subordinated Obligations shall be paid and delivered directly to the
Administrative Agent for the benefit of Senior Creditors to be applied to or, at
the Administrative Agent’s option held as collateral (in the case of non-cash
property or securities) for, the payment or prepayment of the Indebtedness.

(b) During the pendency of any Insolvency Proceeding with respect to the
Borrower or any Obligor, the Guarantor shall promptly execute, deliver and file
any documents and instruments which the Administrative Agent may from time to
time request in order to (i) file appropriate proofs of claim in respect of the
Subordinated Obligations in such Insolvency Proceeding, (ii) instruct any
receiver, trustee in bankruptcy, liquidating trustee, agent or other Person
making any payment or distribution in such Insolvency Proceeding to make all
payments which might otherwise be payable or deliverable in respect of the
Subordinated Obligations directly to the Administrative Agent for the benefit of
Senior Creditors, and (iii) otherwise effect the purposes of this Agreement. In
the event that Guarantor fails to file such proofs of claims or give such
instructions, in capacity as Guarantor under this Agreement, Guarantor hereby
grants to the Administrative Agent the express power and authority (which power
and authority are coupled with an interest and shall be irrevocable) to do so.

(c) During the pendency of any Insolvency Proceeding with respect to the
Borrower or any Obligor, in capacity as Guarantor under this Agreement, the
Guarantor will raise no objection, contest or oppose, pursuant to its rights as
a creditor, but without limiting its rights as the direct or indirect owner of
equity interests of the Borrower or of the general partner of the Borrower:
(i) a motion to sell or liquidate collateral securing the Indebtedness if the
Administrative Agent has consented to such sale or liquidation, (ii) any request
by the Senior Secured Parties for adequate protection, (iii) any objection by
the Administrative Agent or the Senior Creditors to any motion, relief, action
or proceeding based on a claim of a lack of adequate protection or (iv) the
payment of interest, fees, expenses or other amounts to the Senior Creditors.

(d) This Agreement, which the parties hereto expressly acknowledge is a
“subordination agreement” under Section 510(a) of the Bankruptcy Code, shall be
effective before, during and after the commencement of any Insolvency
Proceeding. All references in this Agreement to the Borrower or any Obligor
shall include such Person as a debtor-in-possession and any receiver or trustee
for such Person in any Insolvency Proceeding.

(e) Nothing contained in this Agreement shall be construed to preclude the
Guarantor from (i) filing any proof of claim in any proceedings relating to any
Insolvency Proceeding or (ii) exercising its right to vote on any plan of
reorganization in any such Insolvency Proceeding, subject, however, in all cases
to the terms of the subordination of the right of payment of the Subordinated
Obligations.

 

Page 11



--------------------------------------------------------------------------------

(f) Nothing contained in this Section 6.7 shall be construed to preclude the
Guarantor or its Subsidiaries, in its capacity as a general partner or limited
partner of the Company, from exercising their rights as equity holders of the
Company or exercising their fiduciary obligations to the Company or its security
holders.

SECTION 6.8 Assignment and Marking of Subordinated Obligations. Prior to the
Termination Date, Guarantor shall not without the prior consent of
Administrative Agent permit any amendment or modification to the terms of the
Subordinated Obligations or any agreement or document executed in connection
therewith the effect of which would be to (a) provide for any Lien prohibited by
this Agreement and (b) provide for any earlier payment of any Subordinated
Obligations other than PIK Interest.

SECTION 6.9 Legend. Guarantor shall cause each instrument to which it is a party
that evidences all or any part of the Subordinated Obligations to bear upon its
face a conspicuous statement or legend to the effect that such instrument and
the indebtedness evidenced thereby are subordinate to the payment of all
Indebtedness pursuant to this Agreement, and the Guarantor shall, in the case of
any Subordinated Obligations to which it is a party that is not evidenced by any
instrument, upon Administrative Agent’s request cause such Subordinated
Obligations to be evidenced by an appropriate instrument or instruments endorsed
with such statement or legend.

ARTICLE VII

MISCELLANEOUS PROVISIONS

SECTION 7.1 Releases. Upon the Termination Date, the Administrative Agent shall,
at the request and expense of the Guarantor following such date, promptly
execute and deliver to the Guarantor such documents and instruments as the
Guarantor shall reasonably request to evidence termination and release of this
Agreement.

SECTION 7.2 Administrative Agent and Senior Creditors; Successors and Assigns.

(a) The Administrative Agent is the Administrative Agent for each Senior
Creditor under the Credit Agreement. All rights granted to the Administrative
Agent under or in connection with this Agreement are for each Senior Creditor’s
ratable benefit. The Administrative Agent may, without the joinder of any Senior
Creditor, exercise any rights in the Administrative Agent’s or the Senior
Creditors’ favor under or in connection with this Agreement. The Administrative
Agent’s and each Senior Creditor’s rights and obligations vis-a-vis each other
may be subject to one or more separate agreements between those parties.
However, the Guarantor is not required to inquire about any such agreement and
is not subject to any terms of it unless the Guarantor specifically enters into
such agreement. Therefore, neither Guarantor nor its successors or assigns is
entitled to any benefits or provisions of any such separate agreement nor is it
entitled to rely upon or raise as a defense any party’s failure or refusal to
comply with the provisions of any such agreement.

(b) This Agreement benefits the Administrative Agent, the Senior Creditors, and
their respective successors and assigns and binds the Guarantor and its
successors and assigns. Upon appointment of any successor Administrative Agent
under the Credit Agreement, all of the rights of the Administrative Agent under
this Agreement automatically vests in that new Administrative Agent as successor
Administrative Agent on behalf of the Senior Creditors without any further act,
deed,

 

Page 12



--------------------------------------------------------------------------------

conveyance, or other formality other than that appointment. The rights of the
Administrative Agent and the Senior Creditors under this Agreement may be
transferred with any assignment of the obligations hereby guaranteed pursuant to
and in accordance with the terms of the Credit Agreement. The Credit Agreement
contains provisions governing assignments of the obligations guaranteed under
this Agreement.

SECTION 7.3 Amendments, etc. No amendment to or waiver of any provision of this
Agreement, nor consent to any departure by the Guarantor herefrom, shall in any
event be effective unless the same shall be in writing and signed by or on
behalf of the party against whom it is sought to be enforced and is in
conformity with the requirements of Section 12.04 of the Credit Agreement. Each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

SECTION 7.4 Addresses for Notices to the Guarantor. All notices and other
communications hereunder to the Guarantor shall be in writing and mailed or
delivered to it, addressed to it at the address set forth below or at such other
address as shall be designated by the Guarantor in a written notice to the
Administrative Agent at the address specified in the Credit Agreement complying
as to delivery with the terms of this Section. All such notices and other
communications shall, when mailed, be effective when deposited in the mails,
addressed as aforesaid. Address for notices:

Atlas America, Inc.

1550 Coraopolis Heights Road

Moon Township, PA 15108

Attn: Lisa Washington

Facsimile: (412) 262-2820

Telephone: (412) 262-2830

SECTION 7.5 No Waiver; Remedies. In addition to, and not in limitation of,
Section 2.3 and Section 2.5, no failure on the part of any Senior Creditor to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

SECTION 7.6 Section Captions. Section captions used in this Agreement are for
convenience of reference only, and shall not affect the construction of this
Agreement.

SECTION 7.7 Setoff. In addition to, and not in limitation of, any rights of any
Senior Creditor under applicable law, upon the occurrence of an Event of Default
under or as defined in the Credit Agreement, each Senior Creditor and each such
holder shall be entitled to exercise any right of offset or banker’s lien
against each and every account and other property or interest that the Guarantor
may now or hereafter have with, or which is now or hereafter in the possession
of, any such Senior Creditor, to the extent of the full amount of the Guaranteed
Obligations.

SECTION 7.8 Severability. Wherever possible each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

SECTION 7.9 Governing Law. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT UNDER
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW

 

Page 13



--------------------------------------------------------------------------------

YORK. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE
UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.

SECTION 7.10 Forum Selection and Consent to Jurisdiction. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF THE SENIOR CREDITORS OR THE GUARANTOR MAY BE BROUGHT AND MAINTAINED
IN THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK. THE GUARANTOR HEREBY EXPRESSLY AND
IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE
OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE AND
IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH SUCH LITIGATION. THE GUARANTOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE
OF PROCESS BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK. THE
GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO
ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.

SECTION 7.11 Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THE GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
THE SENIOR CREDITORS OR THE GUARANTOR. THE GUARANTOR ACKNOWLEDGES AND AGREES
THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION AND
THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE SENIOR CREDITORS ENTERING
INTO THE CREDIT AGREEMENT.

SECTION 7.12 Entire Agreement. THIS AGREEMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

Remainder of Page Intentionally Blank. Signature Page to Follow.

 

Page 14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has caused this Agreement to be duly executed
and delivered by an officer duly authorized as of the date first written above.

 

GUARANTOR: ATLAS AMERICA, INC., a Delaware corporation By:  

 

Name:   Title:  

[SIGNATURES CONTINUED ON NEXT PAGE]

 

Page 15



--------------------------------------------------------------------------------

This Agreement is accepted by the Administrative Agent, for and on behalf of the
Senior Creditors, as of the date first written above.

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

in its capacity as the Administrative Agent

By:  

 

Name:   Title:  

 

Page 16